Citation Nr: 1810948	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  12-20 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the service-connected back and/or bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from April 1982 to June 1985. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2015, the Board reopened the Veteran's claim and remanded it for additional development.  The issue on appeal was again remanded in June 2017 for additional development.

The Board notes that since the most recent November 2017 Supplemental Statement of the Case, additional medical evidence has been received without waiver of initial consideration by the RO.  However, this evidence does not pertain to the issue currently on appeal; as such, the Board finds no prejudice to the Veteran in proceeding to adjudicate the claim.


FINDING OF FACT

The weight of the evidence does not show that the Veteran's psychiatric disorder, diagnosed as bipolar disorder, is etiologically related to service or secondary to his service-connected back and/or bilateral knee disabilities.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include as secondary to the service-connected back and/or bilateral knee disabilities, have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303. 3.307(a)(3), 3.309(a), 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2017) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310 (a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

Service Connection Analysis for Psychiatric Disorder

The Veteran asserts that his current psychiatric disorder, at least in part, is due to the experience resulting from he and another soldier being assigned the same social security number.  The Veteran reported that he was accused of fraudulent enlistment, which resulted in him being taking to The United States Army Criminal Investigation Command (CID), being fingerprinted, and being confined to quarters as a result of this.  The Veteran has also indicated that his psychiatric disorder may be secondary to his service-connected low back and/or bilateral knee disabilities.  

Initially, the Board notes that the Veteran is currently diagnosed with bipolar disorder.  

Service treatment records are absent for any complaints, diagnoses, or treatment for a psychiatric disorder or symptoms.  In a medical board Report of Medical Examination (resulting from a knee injury), conducted three months prior to service separation, the Veteran had a normal psychiatric evaluation.

Post-service VA treatment records include a December 2006 VA psychiatry note from one of the Veteran's treating psychiatrists at VA.  The psychiatrist indicated that he had treated the Veteran since 2003, although the Veteran had other providers since at least 1998.  The psychiatrist indicated that the Veteran suffered from anxiety disorder, bipolar disorder, parasomnia, and Tourette's disorder (in partial remission).  It was noted that the "Veteran feels most of his psychological symptoms started during his military service."  Given the duration of his mental health treatment, the VA psychiatrist noted that "it is as likely as not" that his current diagnoses and symptoms began during his military career.  

The Board finds this medical opinion to lack probative value.  In this regard, the examiner appears to have based the opinion solely on the Veteran's lay statements of psychiatric symptoms since service; however, the VA psychiatrist did not explain the gap in treatment or complaints of psychiatric symptoms for over 10 years following service separation (i. e., from 1985 to 1998).  Moreover, VA treatment records do not show that the Veteran reported in-service symptoms or that his psychiatric symptoms first manifested in service.  For example, in an April 2002 VA treatment record, stressors were noted to include financial issues, child support payment issues, and working long hours-the Veteran did not indicate that these symptoms stemmed in service or as a result of an in-service incident.  For these reasons, the Board affords little probative weight to the December 2006 opinion.  

Moreover, although the Veteran reports persistent psychiatric symptoms since service, the Board finds these statements inconsistent with other evidence of record; and therefore, of little probative value.  As noted above, post-service treatment records do not show treatment for a psychiatric disability for many years after service.  Although the Board acknowledges that symptoms, not treatment, are the essence of any evidence of persistent symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); here, the Veteran filed other claims for service connection, but did not mention a psychiatric disorder at any time prior to his June 2004 claim for service connection for a nervous condition.  For example, in July 1985, one month following service separation, the Veteran filed a claim for service connection for a left knee disability.  In June 1992, he filed claims for a right knee disorder, low back disorder, left hip disorder, and a jaw disorder.  He did not, however, mention symptoms of a nervous disorder or any other psychiatric disorder. 

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting rather than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a psychiatric disorder, when viewed in the context of his action regarding his other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a psychiatric disorder in service and a lack of symptomatology at the time he filed the other claims.  This Board finds that this evidence weighs against a finding of persistent symptoms since service separation.

The Veteran was also afforded a VA psychiatric examination in July 2015.  The examiner determined the Veteran met the diagnostic criteria for bipolar disorder, and noted that his report that he was accused of fraudulent enlistment during boot camp before it was discovered that the social security office had issued identical social security numbers to another soldier.  The examiner ultimately opined the Veteran's bipolar disorder was not related to his military service.  In this regard, the examiner noted the Veteran's military record and service treatment records did not reflect any behavioral health treatment or concerns, and that his March 1985 report of medical examination prior to discharge reflected a normal psychiatric evaluation.  The examiner further stated the Veteran did not report behavioral health concerns for over 10 years after discharge, and that a review of his social and occupational functioning for 10 years after discharge appeared to be within normal limits, with occasional family strain, including a divorce.  The examiner stated the Veteran first began psychiatric treatment in 2000 in the context of work and family stressors.  In addition, the examiner noted there was some evidence of a genetic predisposition to a mental health disorder, as the Veteran reported his biological mother had a "nervous breakdown" after her husband was deployed to Vietnam, and the Veteran's 2 oldest sons had been diagnosed with bipolar disorder.  The examiner stated the Veteran reported significant stressors related to his marriage, work, and financial difficulties when he first started experiencing behavioral health symptoms.  The examiner further stated that during the course of the interview, the Veteran did not report feeling anxious or depressed in relation to his "service-connected knee condition."  Therefore, the examiner concluded, there was no objective evidence to conclude the Veteran's current psychiatric disorder was caused or aggravated by his service-connected knee condition.

Upon review of the foregoing however, the examiner neglected to provide an opinion as to whether any psychiatric disorder had been caused or aggravated by the Veteran's service-connected lower back disability.  In addition, the Board notes the Veteran is service-connected for both right and left knee disabilities.  In this regard, the VA examiner's opinion is unclear as to whether only one knee disability, or instead, disabilities affecting both knees, were considered.  For these reasons, the Board requested a supplemental opinion.

Pursuant to the Board's most recent remand in June 2017, a supplemental medial opinion was obtained in June 2017.  The examiner repeated the rationale provided by the July 2015 examiner and opined that, due to that same reasoning, the Veteran's bipolar disorder was not related to service or caused or aggravated by his service-connected "orthopedic conditions (lower back, right knee, and/or left knee disabilities)."

When taken together, the Board finds that July 2015 and June 2017 medical opinions to be highly probative as to whether the Veteran's psychiatric disorder was related to service or secondary to his service-connected disabilities.  The examiners considered the Veteran's lay statements, reviewed the claims file, discussed the medical evidence of record, reported on the Veteran's familiar and psychiatric history, and provided opinions supported by well-reasoned rationales.  See Prejean, 13 Vet. App. at 448-9; Hernandez-Toyens, 11 Vet. App. at 382.

The remaining medical evidence, to include post-service VA treatment record, show complaints and treatment for a psychiatric disorder, but does not address whether there is a link between the disorder and service or to a service-connected disability.

Moreover, although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, the Veteran's bipolar disorder falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this instance, therefore, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex psychiatric questions, such as a link between his current psychiatric disorders and his active duty service, to include his service connected disabilities.  Thus, his statements regarding any such link are assigned less probative value.

In summary, the Board finds that the competent, credible, and probative lay and medical evidence that is of record weighs against the claim for service connection for a psychiatric disorder, to include as secondary to a service-connected disability.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for an acquired psychiatric disorder, to include as secondary to the service-connected back and/or bilateral knee disabilities, is denied.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


